Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-6, 9, 10, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 1 and 10 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In lines 3, 6-7 and 6, 10 of claims 1 and 10, respectively claim “a selected range between 2500 psig to 4500 psig”. Support for the expanded pressure range is claimed (Applicant Arguments, 4/23/2020) to be supported by Specification paras. 15, 85, 102 and Fig. 1. However, there is no support in the cited paragraphs and no support in Fig. 1 as the mixture does not exceed 3250 psig.
Claims 2, 4-6, 9, 13, 14, 17-20 are rejected due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 2, 4-6, 9, 10, 13, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “without liquid fallout” in lines 14 and 14, 17 of claims 1 and 10, respectively, are unclear and render the claim indefinite. It is unclear what structure is required of the apparatus to prevent liquid fallout.  For Examination, if the structures are capable of operating at the temperatures and pressures recited then they are capable of operating such that liquid fallout is prevented.
The term "the chilled product is suitable for enhanced storage” in lines 1-3 in claim 9 is a relative term which renders the claim indefinite.  The term "suitable for enhanced storage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or what characteristics make a product “suitable”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “Joule Thomson (J-T) chilling device” (also see “J-T device”) in claims 4, 5, 10 and 13 renders the claim indefinite.  The term "J-T device is a J-T valve or a turbo expander” is unclear and inappropriate as J-T valves provide isenthalpic expansion and turbo expanders provide isentropic expansion and therefore it is entirely incorrect to refer to a turbo expander as a J-T device. Therefore, the terminology is entirely in error and contradictory and for present examination the recitation will be assumed to read --expansion chilling device--.

Claim limitation “a high pressure storage section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not specifically define the structure necessary for “a high pressure storage section”. Paragraph 102 defines a high pressure booster compressor station, but does not specify any structure necessary to differentiate the section to the station. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9, 10, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2015/0219392), in view of Vandor et al. (US 2012/0036888).
Regarding claims 1 and 10, Millar discloses a high pressure natural gas pipeline, or a terminus for a natural gas pipeline, (as shown in Fig. 1) comprising: one or more transmission staging sections (the totality of pipes and equipment between 1 and 23) that move a rich gas mixture (via 3) from a source to a destination with recompression to pressures (via 5): 

a high pressure storage section (15, 17, 19 or 15, 17, 19, 23, 27, 33, 35, 41, 49, 50, 29, 31, where the pipes and equipment are capable of operating at higher than ambient pressures, note that the term “high” is relative and does not require any particular pressure level, also note that the specifically claimed pressures are taught by Minta as stated below) that receives the rich gas mixture (via line 11) from the high lift compressor station (5) and that is fully capable of storing the rich gas mixture in a supercritical state (structure is capable of storing fluid in a variety of states including a supercritical state); 
an expander chilling device (42, which may be either a turbo expander or a JT valve, para. 8) configured to reduce the pressure and temperature of the stored rich gas mixture (stored in pipes above); and 
a containment vessel (45) ahead of downstream processing that receives chilled product (via 44) from the expansion device (42) and is configured to hold the chilled product (within 45).
Millar teaches the structure of the claims but does not specifically disclose operating at the particular temperatures and pressures (and thereby capable of the functional operation of preventing liquid fallout), however, it is considered that making the compressor, storage section, expander chilling device, and containment vessel capable of operating at the temperatures and pressures recited would be routine as shown specifically by Vandor. 
Vandor teaches a high lift compressor station (C1, C2, C3, C4, as shown in Figs. 5-7) operates to a range of between 2500 psig and 4500 psig (para. 40, 3,600 psia is common for compressed natural gas (CNG) compressors), a high pressure storage section is configured to store the rich gas mixtures (in “storage”, refer to Figs. 5-7) in the pressure range of between 2500 psig to 4500 psig (para. 40, 3,600 psia is common for compressed natural gas (CNG) compressors) and to a temperature range from -20F to -100F (-20F as stated in para. 39) 
In the Office Action dated 4/23/2020, the Examiner took Official Notice that expanding a compressed stream to a pressure between 800 and 1200 psig is well known in the natural gas art and it would have been obvious to one of ordinary skill in the art as a matter of design choice to expand within said pressure range as required by a customer and downstream processes and storage requirements is old and well known.  Applicant has failed to traverse this statement.  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Therefore, it would have been obvious at the time of the effective filing of the application to modify the high pressure storage section of Millar with a high lift compressor station operates to a range of between 2500 psig and 4500 psig, a high pressure storage section is configured to store the rich gas mixtures in the pressure range of between 2500 psig to 4500 psig and to a temperature range from -20F to -100F, as taught by Vandor for the purpose of providing vehicle fueling facility that is capable of providing a range of CNG products having a higher storage density than warmer CNG products (para. 39).
Note that Millar, as modified by Vandor, would be fully capable of the functional language of operating without liquid fallout as far as can be understood.  Further, see indefiniteness rejection.
Regarding claim 2, Millar, as modified, discloses the pressure range is between from 2500 psig to 3250 psig (see Vandor - para. 40, 3,600 psia is common for compressed natural gas (CNG) compressors).
Regarding claims 4, 5 and 13, Millar discloses the expander is a J-T valve or a turbo expander (42 as a turbo expander or a JT device, para. 8) and is coupled to a shaft (para. 15, producing shaft power that turns generator 43) for electrical or power recovery of pipeline energy from the high pressure storage section.
Regarding claims 6, 9 and 14, Millar is fully capable of operating with the recited composition of the rich gas mixtures being worked 
Regarding claims 17 and 19, Millar discloses the high pressure storage system (15, 16, 17, 19 , 20 or 15, 17, 19, 23, 26, 27, 33, 35, 41, 49, 50, 29, 31) comprises a looped array of parallel sections of pipe (see 33, 26, 35, 36, 41, 49, 50, 29, 31).
Regarding claims 18 and 20, Millar does not specifically disclose the terminal high lift compressor station (5) comprises stepped compression stages.
Vandor teaches the terminal high lift compressor station (C1, C2, C3, C4, also see compressor of Millar 5) comprises stepped compression stages (interpreted as a sequence of compressors C1, C2, C3, C4).
Therefore, it would have been obvious at the time of the effective filing of the application to modify the compressor of Millar with stepped compression stages, as taught by Vandor for the purpose of providing intercooling (para. 9). 

Response to Arguments
Applicant’s arguments dated 8/24/2020 have been fully considered but they are not persuasive. The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morris et al. (US 6217626, US 6,201,163) provides claimed chemical composition in the feed stream.
Sikora et al. (US 8,028,535) teaches a terminus for a chilled product and a containment vessel without liquid fallout (Col. 7 lines 5-13).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763